Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-13-2005

USA v. Morgan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2714




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Morgan" (2005). 2005 Decisions. Paper 858.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/858


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-2714


                            UNITED STATES OF AMERICA

                                            v.

                                  HAROLD MORGAN,
                                             Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                 (D.C. No. 97-cr-00269)
                       District Judge: Honorable Stewart Dalzell


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 11, 2005

      Before: ALITO and BECKER, Circuit Judges, and SHADUR, District Judge.*


                                  (Filed: July 13, 2005 )


                               OPINION OF THE COURT


BECKER, Circuit Judge.




  *
    The Honorable Milton I. Shadur, United States District Judge for the District of
Illinois, sitting by designation.
       Pursuant to a plea agreement, appellant Harold Morgan entered a plea of guilty to

counts one, three, five and seven of an eight-count indictment charging him with six

counts of distribution of methamphetamine and one count of possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and one count of

criminal forfeiture of identified property, pursuant to 21 U.S.C. § 853. Morgan was

sentenced to 135 months’ imprisonment, eight years’ supervised release, a $1,000 fine,

and a $200 special assessment.

       Appellant challenges his sentence under United States v. Booker, 543 U.S. —, 125

S. Ct. 738 (2005). Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker. See United States v. Davis, 407 F.3d

162 (3d Cir. 2005) (en banc).